DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2021, has been entered.  Claims 1-5 have been amended.  Therefore claims 1-12 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/943,303, filed on November 17, 2015.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shahana et al.  (7,011,592) in view of Morse (3,583,249) and SRAM Alloy Road Bicycle Chain Ring – 110 mm 8/CD – 50T (hereafter referred to as SRAM).
As per claim 1, Shahana et al. discloses: A multiple bicycle sprocket assembly (Abstract) having a rotational central axis (Depicted in Figure 2) and configured to be mounted on a bicycle hub assembly (32), and a first hole portion (34I) formed on an inner peripheral portion of the first sprocket (Depicted in Figures 6A and 6B); a second sprocket (34A) having a second hole portion formed on an inner peripheral portion of the second sprocket (Column 4, lines 1-15), the second sprocket being configured to be directly mounted on the bicycle hub assembly (32, Depicted in Figure 2); and at least five additional sprockets (34B to 34H) positioned between the first sprocket and the second sprocket in an axial direction parallel to the rotational central axis (Depicted in Figure 2); the first hole portion of the first sprocket being smaller than the second hole portion of the second sprocket (Column 4, lines 11-15).
However, Shahana et al. does not disclose: the multiple bicycle sprocket assembly comprising: a first sprocket having a total first tooth number that Is less than or equal to ten; and a second sprocket having a total second tooth number that is more than or equal to forty-four,

Therefore, it would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the invention to modify the sprocket with the smallest tooth number in Nakamura with the seven tooth sprocket of Morse to increase the speed of the bicycle when in that gear.
Additionally, Nakamura does not disclose a second sprocket having a total second tooth number that is more than or equal to forty-four.
SRAM discloses a bicycle chain ring with 50 teeth (This was depicted in an Amazon.com listing that was downloaded on 12/5/2017. Since the listing has product reviews dated from August 12, 2012 and later, as listed on page 4, it is construed that this product was available for purchase as of the August 18, 2012 date.)
Therefore, it would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the invention to modify the sprocket with the largest number of teeth to greater than 50 teeth in Nakamura with the chain ring to maximize torque, resulting in an increase in the amount of power available for the bicycle to negotiate inclines.
As per claim 2, SRAM teaches that the second tooth number is fifty.
As per claim 2, the combination of Nakamura, Morse, and SRAM discloses the claimed invention except for the total first tooth number is ten. It would have been an obvious matter of design choice to set the first tooth number as ten, to increase the speed of the bicycle in that gear, since such 
As per claim 4, Shahana et al. discloses: five additional sprockets (34B-34F) positioned between the first sprocket and the second sprocket in an axial direction parallel to the rotational center axis such that a total sprocket number being 7. (Depicted in Figure 2.  If one only considers sprockets 34A-34F and 34I, the total would be recited seven).
As per claim 10, Shahana et al. discloses that the first sprocket is configured to be mounted to the bicycle hub assembly via a mounting adapter (232).
As per claim 12, SRAM teaches that the second tooth number is equal to fifty.
Claims 3, 5-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shahana et al. (7,011,592), Morse (3,583,249) and SRAM in view of Nakamura (5,954,604).
As per claim 3, the combination of Shahana et al., Morse, and SRAM discloses all of the limitations of claim 1 above.
However, Shahana et al. does not disclose at least eight additional sprockets positioned between the first sprocket and the second sprocket in an axial direction parallel to the rotational axis.
Nakamura discloses a multiple sprocket assembly for a bicycle comprising at least eight additional sprockets (F2-F13) positioned between the first sprocket (F14) and the second sprocket (F1) in an axial direction parallel to the rotational axis (Depicted in Figure 12)(Column 3, lines 40-45).
Therefore, it would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the invention to modify the sprocket of the combination of Shahana et al., Morse, 
As per claim 5, Nakamura teaches: an axial length between sprockets is 2.18 mm. (Column 2, lines 22-24, disclose a spacing of "less than or approximately 2.0 millimeters." It is construed that 2.18 mm would fall within "approximately 2 millimeters").
As per claim 6, Nakamura teaches: an axial length between sprockets is 2.2 mm. (Column 2, lines 22-24, disclose a spacing of "less than or approximately 2.0 millimeters." It is construed that 2.2 mm would fall within "approximately 2 millimeters").
As per claim 7, Nakamura teaches that an axial thickness of the first sprocket, the second sprocket and the additional sprockets in 1.6 mm. (Column 3, line 58, to column 4, line 23.).
As per claim 8, Nakamura teaches the first sprocket and the second sprocket are axially spaced apart such that a total axial length between the first and second sprockets is 39.4 mm (column 2, lines 17-30) when the total sprocket count is eleven (column 3, lines 40-45).
As per claim 11, Nakamura teaches the first sprocket and the second sprocket are axially spaced apart such the total axial length between the first and second sprockets is 43.4 mm (column 2, lines 17-30) when the total sprocket count is twelve (column 3, lines 40-45).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shahana et al. (7,011,592), Morse (3,583,249), and SRAM, in further view of Nagano (5,413,534).

However, Shahana et al. does not disclose: the second sprocket includes at least one shift assist projection.
Nagano discloses a chain shift aiding structure for a bicycle sprocket comprising a second sprocket (7) includes at least one shift assist projection (9).
Therefore, it would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the invention to modify the sprocket of the combination of Shahana et al., Morse, and SRAM with the shift assist projection of Nagano to facilitate easier shift changes.
Response to Arguments
Applicant's arguments filed February 3, 2021, have been fully considered but they are not persuasive. Applicant has presented two main arguments regarding the original rejection of record, and these are presented in the third paragraph on page 10 of the submission, and relate to the base reference of Nakamura (5,954,604), which used in the original rejection.  The first argument stated that Nakamura failed to disclose that the first hole portion of the first sprocket was smaller than the second hole portion of the second sprocket, as recited in the amended claim 1.  The second argument posited that that Nakamura failed to disclose that the second sprocket was mounted a mounting member, as recited in the amended claim 1.  Applicant is corrected in both assertions, which is why the rejection of claim 1 was amended by substituting the Shahana et al. reference (7,011,592) for Nakamura as the base reference in the 35 USC 103 rejection of claim 1.  As discussed in the above rejection, Shahana et al. discloses both features recited in the amended claim.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T REESE whose telephone number is (571)270-5794.  The examiner can normally be reached on M-F 7:30 AM- 5:00 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/R.T.R/Examiner, Art Unit 3654